--------------------------------------------------------------------------------


EXECUTIVE EMPLOYMENT AGREEMENT




THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective as of February 1,
2005, by and between IFT COMPANY, a Delaware Company with offices at the Quorum
Business Center, 718 South Military Trail, Deerfield Beach, Florida 33442 (the
“Company”), and Michael T. Adams an individual residing at The Preserve at Deer
Creek, 370 Jefferson Drive, Deerfield Beach, Florida 33442 (the “Executive”).


W I T N E S S E T H :


WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
accept such employment, subject to the terms and conditions hereinafter set
forth;


WHEREAS, the Company acknowledges that Executive has been working for the
Company in various capacities since January 1997 and is currently employed as
the Chief Executive Officer under an employment agreement beginning on January
1, 2002 and ending December 31, 2005 (“Prior Agreement”);


WHEREAS, the Company wishes to continue Executive’s employment for an additional
period of time, beginning on February 1, 2005 and ending on January 31, 2008,
and the Executive wishes to enter into such Agreement, subject to the terms and
conditions hereinafter set forth;


WHEREAS, the Prior Agreement between the Company and Executive, except for
certain provisions as hereinafter carried forth into this Agreement, shall be
terminated in al respects upon execution of this Agreement; and


NOW THEREFORE, the parties hereto, in consideration of the premises and mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, agree as follows:


1.     EMPLOYMENT TERM. The Company hereby agrees to employ the Executive, and
the Executive hereby accepts such employment for a period of four (4) years from
February 1, 2005 through January 31, 2008, unless sooner terminated in
accordance with Section 6 hereof (the “Employment Period”).


2.    POSITION; DUTIES. During the Employment Period, the Executive shall hold
the title and position of Chief Executive Officer of the Company and shall have
the duties and responsibilities usually vested in such capacity, as determined
from time to time by the Chairman of the Board, Board of Directors, and Bylaws.


3.    MANNER OF PERFORMANCE. The Executive shall serve the Company and devote
all his business time, his best efforts and all his skill and ability in the
performance of his duties hereunder. The Executive shall carry out his duties in
a competent and professional manner, to the reasonable satisfaction of the
Chairman of the Board and Board of Directors of the Company, shall work with
other Executives of the Company and of its affiliates and generally promote the
best interests of the Company and its customers. The Executive shall not, in any
capacity engage in any activity which is, or may be, contrary to the welfare,
interest or benefit of the business now or hereafter conducted by the Company or
any of its affiliates.


4.    COMPENSATION AND RELATED MATTERS. The Executive’s compensation for his
services hereunder shall be as follows:


4.1    Base Compensation. During the Employment Period, Executive shall receive
an annual base salary (the "Annual Base Salary") of $108,750, payable in
accordance with the Company’s normal payroll practices. Executive’s Annual Base
Salary will be reviewed on an annual basis by the Compensation Committee of the
Board of Directors and may be increased from time to time, in the discretion of
the Compensation Committee. Any increase in Annual Base Salary shall not serve
to limit or reduce any other obligation to Executive under this Agreement.
Annual Base Salary shall not be reduced at any time (including after any such
increase) unless agreed to between the parties in writing. The term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as
adjusted from time to time.


4.2    Restricted Common Stock. During the Employment Period, Executive is
entitled to earn up to One Million (1,000,000) shares of restricted common stock
(“Shares”) of the Company, subject to the following Sales Goal Thresholds being
met by the Company:

 

1

--------------------------------------------------------------------------------


 
4.2.1 150,000 Shares upon reaching $ 6 Million in Sales during a calendar year;
4.2.2 150,000 Shares upon reaching $ 12 Million in Sales during a calendar year;
4.2.3 150,000 Shares upon reaching $ 18 Million in Sales during a calendar year;
4.2.4 150,000 Shares upon reaching $ 24 Million in Sales during a calendar year;
4.2.5 150,000 Shares upon reaching $ 30 Million in Sales during a calendar year;
and
4.2.6 100,000 Shares upon reaching $ 40 Million in Sales during a calendar year.


4.3    Sales Goals Non-Repetitive. The Sales Goals Thresholds and number of
Shares referenced in Section 4.2 are non-repetitive, which means once a
particular Sales Goal Threshold has been met during any calendar year, that same
Sales Goal is not eligible to be used again for additional shares (e.g. if the
Sales Goal in 4.2.1 is met during the 2005 calendar year, then that same
opportunity is not available for any other calendar year during the Employment
Period). The determination of whether or not a particular Sales Goal Threshold
has been met during a given year will be made by the Compensation Committee,
subject to adjustment, if any, from the independent audit of the Company’s end
of year financial statements, and ratification and approval of such
determination by the Board of Directors.


4.4    Gross Profit Margin Requirement. Executive is required to not only meet
the Sales Goal Thresholds set forth in Section 4.2 but also a 25% Gross Profit
Margin in order to receive the Shares described in Section 4.2. Gross Profit
Margin is calculated taking Gross Profit and dividing it by Total Revenue.
Notwithstanding the foregoing, at the sole discretion of the Company’s Board of
Directors, upon recommendation of the Compensation Committee, the Gross Profit
Margin Requirement described in this Section 4.4 may be decreased or waived
entirely for an acquisition(s) or merger. This Section 4.4 in no way requires
the Corporation to make an acquisition(s) or merge with any other entity.


4.4    Acquisitions and Mergers Calculations. The Corporation is actively
searching for synergistic acquisitions and/or merger targets, the full or pro
rata amount of Sales immediately prior to the acquisition or merger, are
includable towards the Sales Goal Thresholds set forth in Section 4.2, which are
calculated at the end of the year in which the acquisition or merger transaction
is completed, subject to Section 4.3; except Executive, in his sole discretion,
may opt to vest the amount of Shares solely earned from an acquisition or
merger, if such acquisition or merger meets one or any of the Sales Goal
Thresholds set forth in Section 4.2 upon the close of the transaction.


4.4.1    For illustration purposes: Assume the Corporation acquires or merges
with ABC Company, which has $8 Million in Sales for the twelve months
immediately prior to being acquired or merged. The Executive opts to take
delivery of Shares prior to the end of the year in which the acquisition or
merger takes place, pursuant to Section 4.4. The acquisition or merger
transaction closes on February 28, 2005. Executive calculates the pro rata per
month ($8 Million divided by 12 months to get a pro rata monthly sales figure,
which equals $666,667 per month) or two year average per month (the prior two
year's average per month sales figures of the ABC Company, which equals $785,000
for March, $923,000 for April, etc.) sales figures plus the pro rata month or
two year average month amounts for the remaining months in the 2005 year
available for the Corporation to generate sales, which equals $6.67 Million or
$7.652 Million, respectively. Executive chooses to use the two year average per
month method to determine which Sales Goal Threshold (as described in Section
4.2) has been met. Under this illustration, Executive meets the Sales Goal
Threshold described in Section 4.2.1 of $6 M and has earned and vested 150,000
Shares, subject to Sections 4.2 and 4.3. The remaining $1.652 Million ($7.652
Million minus $6 Million) are carried forward towards meeting the next eligible
Sales Goal Threshold for 2005 or later.


4.5    Earning and Vesting of Shares. The Shares shall be other compensation to
the Executive for his services hereunder and shall be earned and vest
immediately upon Executive meeting the Sales Goals Thresholds in Section 4.2,
subject to Sections 4.3 and 4.4. The Shares, when vested, shall be subject to
the following conditions:


4.5.1    The Shares may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, alienated or encumbered until the
restrictions are removed according to the terms of this Agreement or expire.


4.5.2    The Shares shall not be assignable by the Executive or be subject to
any claims by creditors until they shall have been earned and vested in
accordance with this section. In addition to any other restrictions on the
Shares described in this section, which may be incorporated by reference in the
stock certificates evidencing the Shares, such certificates shall bear a legend
substantially as follows:


"The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended ("Securities Act"). The holder hereof, by acquiring such
securities, agrees that such securities may not be resold, pledged or otherwise
transferred except pursuant to an effective registration statement duly filed
under the Securities Act, or pursuant to an exemption effective under the
Securities Act."
 
 

2

--------------------------------------------------------------------------------


 
4.5.3    The Executive hereby agrees with Company that the holding period set
forth in Rule 144 of the Securities Act of 1933, as amended, shall only begin to
run, with respect to any Shares, on the date that such Shares are earned and
vest in accordance herewith.


4.5.4    Executive shall be entitled to all of the Shares described in Section
4.2, to the extent such Shares are not earned and vested, upon acquisition or
merger of the Company where a change-in-control, as such term is defined in
Section 7(c), which Shares shall immediately be deemed earned and vested.


4.6    Prior Agreement. In addition to the foregoing, Executive shall be
entitled to the remaining benefits under his Prior Agreement as follows:


4.6.1    16,000 shares of restricted common stock of the Company, subject to
vesting in 4,000 share increments on a quarterly basis, with the first 4,000
shares vesting on March 31, 2005 and the remaining shares at the end of each
calendar year quarter thereafter until the full amount is satisfied.


4.6.2    6,500 incentive stock options of the Company, subject to vesting at the
end of the 2005 calendar year, for time served only. The terms of the incentive
stock option remain the same as originally granted on January 1, 2002. The Stock
Options shall have an exercise price equal to one hundred percent (100%) of the
fair market value of Company's common stock as of the date of grant, and,
subject to vesting, shall be exercisable at any time, in whole or in part,
within five (5) years of the date of grant.


4.7    Compensation and Benefit Programs. During the Employment Period,
Executive shall be entitled to participate in the following plans as they may
exist from time to time during the term hereof, to wit, any and all medical,
dental, hospitalization, accidental death and dismemberment, disability, travel
and life insurance plans, and any and all other plans as offered by the Company
from time to time to its Executives, including savings, pension, profit-sharing,
stock options, and deferred compensation plans, subject to the general
eligibility and participation provisions set forth in such plans.


4.8    Vacation and Other Benefits. During the Employment Period, Executive
shall be entitled to such paid vacation, fringe benefits and perquisites as are
provided from time to time by the Company to similarly situated executives.
Vacation will be taken at such times as the Executive and the Company shall
mutually determine and provided that no vacation time shall interfere with the
duties required to be rendered by Executive hereunder. Notwithstanding the
foregoing, as an officer of Company, Executive is expected to utilize his
vacation time judiciously and so as not to jeopardize the business of Company.
Unused vacation may not be carried forth to the next calendar year without prior
written consent by the Company, except that no written consent is required for
carrying over a maximum of fourteen days to any subsequent year. The Company
shall also provide the Executive reasonable reimbursement of out-of-pocket
expenses incurred by him in connection with his duties hereunder, upon
submission of appropriate documentation, and an automobile or automobile
allowance, which expense or allowance shall not exceed $750 per month, net.


4.9    Adjustments. If the outstanding shares of common stock of the Company are
increased, decreased or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed in respect of such shares of common stock (or any
stock or securities received with respect to such common stock), through merger,
consolidation, sale or exchange of all or substantially all of the properties of
the Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, spin-off or other distribution with respect to
such shares of Common Stock (or any stock or securities received with respect to
such common stock), then the number of shares of common stock shall be equitably
and appropriately adjusted. Adjustments under this Section 4.9 will be made by
the applicable authority, whose determination as to what adjustments will be
made and the extent thereof will be final, binding and conclusive. No fractional
interests will be issued from any such adjustments. Notice of any adjustment
shall be given by Company to Executive and shall be final and binding on
Executive.


4.10   Tax Withholding. The Company shall have the right to deduct or withhold
from the compensation due to Executive hereunder any and all sums required for
any and all federal, social security, state and local taxes, assessments or
charges now applicable or that may be enacted and become applicable in the
future.
 
 

3

--------------------------------------------------------------------------------


 
5.    NON-COMPETITION; NON-DISCLOSURE.


5.1    Non-Competition. During the Employment Period and for a period of twelve
(12) months after the termination of the Executive’s employment with the Company
for any reason (collectively the “Restriction Period”), the Executive shall not,
either directly or indirectly, for himself or any third party, anywhere within
or outside the United States (a) engage in or have any interest in any activity
that directly or indirectly competes with the business of the Company or of any
of its affiliates (which for purposes hereof shall include all subsidiaries or
parent companies of the Company, now or in the future during the Employment
Period), as conducted at any time during the Employment Period, including
without limitation, accepting employment from or providing consulting services
to any such competitor, owning any interest in or being a partner, shareholder
or owner of any such competitor, (b) solicit, induce, recruit, or cause another
person in the employ of the Company or its affiliates or who is a consultant or
independent contractor for the Company or its affiliates to terminate his
employment, engagement or other relationship with the Company or its affiliates,
or (c) solicit or accept business from any individual or entity which shall have
obtained the goods or services of, or purchased goods or services from, the
Company or its affiliates during the two year period immediately prior to the
end of the Employment Period or which otherwise competes with or engages in a
business which is competitive with or similar to the business of the Company or
any of its affiliates, (d) call on, solicit or accept any business from any of
the actual or targeted prospective customers of the Company or its affiliates
(the identity of and information concerning which constitute trade secrets and
Confidential Information of the Company) on behalf of any person or entity in
connection with any business competitive with the business of the Company, nor
shall the Executive make known the names and addresses of such customers or any
information relating in any manner to the Company’s trade or business
relationships with such customers, other than in connection with the performance
of Executive’s duties under this Agreement.


5.2    Non-disclosure. The Executive shall not at any time during the term
hereof or thereafter divulge, communicate, or use in any way, any Confidential
Information (as hereinafter defined) pertaining to the business of the Company.
Any Confidential Information or data now or hereafter acquired by the Executive
with respect to the business of the Company (which shall include, but not be
limited to information concerning the Company’s financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Company
that is received by the Executive in confidence and as a fiduciary, and
Executive shall remain a fiduciary to the Company with respect to all of such
information. For purposes of this Agreement, the term “Confidential Information”
includes, but is not limited to, information disclosed to the Executive or known
by the Executive as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by the
Executive) prior to or after the date hereof, and not generally known, about the
Company or its business. Notwithstanding the foregoing, nothing herein shall be
deemed to restrict the Executive from disclosing Confidential Information to the
extent required by law provided that prior to disclosing any such information
required by law, Executive shall give prior written notice thereof to Company
and provide Company with the opportunity to contest the disclosure. The
Executive shall not disclose, without limitation as to time, Confidential
Information to any person, firm, Company, association or other entity for any
purpose or reason whatsoever, except (i) to authorized representatives of the
Company, (ii) during the Employment Period, such information may be disclosed by
the Executive as is specifically required by Company in the course of performing
his duties for the Company, and (iii) to counsel and other advisers of Company
subject to Company’s prior approval and provided that such advisers agree to the
confidentiality provisions of this Section 5.2.


5.3    Ownership of Developments. All copyrights, patents, trade secrets, or
other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes or works of authorship developed or created by
Executive during the course of performing work for the Company or its customers
(collectively, the “Work Product”) shall belong exclusively to the Company and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Executive
for hire for the Company, the Executive agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, the Executive shall take
such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment. All of the foregoing shall also be deemed Confidential Information
for the purposes of Section 5.2, above.


5.4    Books and Records. All books, records, and accounts relating in any
manner to the Company (i.e., financial information, customer, supplier, vendor
identity, etc.), whether prepared by the Executive or otherwise coming into the
Executive’s possession, shall be the exclusive property of the Company and shall
be returned immediately to the Company on termination of the Executive’s
employment hereunder or otherwise on the Company’s request at any time.
 
 

4

--------------------------------------------------------------------------------


 
5.5    Definition of Company. Solely for purposes of this Agreement, the term
“Company” also shall include any existing or future subsidiaries of the Company
that are operating during the time periods described herein and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.


5.6    Acknowledgment by Executive. The Executive acknowledges and confirms that
(i) the restrictive covenants contained in this Section 5 are reasonably
necessary to protect the legitimate business interests of the Company, and (ii)
the restrictions contained in this Section 5 (including without limitation the
geographic area and length of the term of the provisions of this Section 5) are
not overbroad, overlong, or unfair and are not the result of overreaching,
duress or coercion of any kind. The Executive acknowledges and confirms that his
special knowledge of the business of the Company is or will be such as would
cause the Company serious injury or loss if he were to use such ability and
knowledge to the benefit of a competitor or were to compete with the Company in
violation of the terms of this Section 5. The Executive further acknowledges
that the restrictions contained in this Section 5 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns and shall be enforced to the fullest extent of the law applicable at the
time that Company deems it necessary or advisable to enforce the restrictive
covenants and other provisions of this Section 5.


5.7    Injunctive Relief; Damages. Because of the difficulty of measuring
economic losses to the Company as a result of a breach of the foregoing
covenants in this Section 5, and because of the immediate and irreparable damage
that could be caused to the Company for which it would have no other adequate
remedy, the Executive agrees that the foregoing covenants may be enforced by the
Company in the event of breach by the Executive, by injunctions and restraining
orders. Nothing herein shall be construed as prohibiting the Company from
pursuing any other available remedy for such breach or threatened breach,
including the recovery of damages.


5.8    Severability; Reformation; Independent Covenants. The covenants in this
Section 5 are severable and separate, and the unenforceability of any specific
covenant shall not affect the provisions of any other covenant. Moreover, in the
event any court of competent jurisdiction shall determine that the scope, time
or territorial restrictions set forth are unreasonable, then it is the intention
of the parties that such restrictions be enforced to the fullest extent which
the court deems reasonable, and the Agreement shall thereby be reformed. Each
covenant and agreement of Executive in this Section 5 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action by the Executive against the Company
(including the affiliates thereof), whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
such covenants or agreements. It is specifically agreed that the periods of
restriction during which the agreements and covenants of the Executive made in
this Section 5 shall be effective, shall be computed by extending such periods
by the amount of time during which the Executive is in violation of any
provision of Section 5. The covenants contained in this Section 5 shall not be
affected by any breach of any other provision hereof by any party hereto.


5.9    Survival. The obligations of the parties under this Section 5 shall
survive the termination of this Agreement.


6.     EARLY TERMINATION OF EXECUTIVE EMPLOYMENT. This Agreement may be
terminated by either party before the expiration of the Employment Period for
any reason, but subject to the terms, conditions and remedies set forth in this
Section 6, which shall provide the sole and exclusive remedy for any such
termination.


6.1    Uncompensated Terminations. If the Executive resigns from the Executive's
employment hereunder without Cause (as defined in Section 7(a), or if the
Company terminates the Executive for Cause (as defined in Section 7(b)), then
the Executive shall be entitled to receive a cash sum payment of the portion of
Annual Base Salary earned up to and including the Date of Termination (as
defined in Section 6.4(b)), and any benefits that have accrued under Sections
4.2 and 4.8 up to and including the Date of Termination. The amount of cash
payable to the Executive under this Section 6.1 shall be payable in accordance
with the Company's normal payroll practices and any other benefits described in
Sections 4.2 through 4.8 will be handled in accordance with the established
procedures for each applicable benefit. More particularly, Executive shall be
entitled only to (a) such Shares that have actually vested as of the Date of
Termination; (b) such Stock Options that he has exercised or entitled to
exercise as of the Date of Termination; and (c) such bonuses, if any, that he
has earned as of the Date of Termination. Any payments or benefits to which
Executive is otherwise entitled under this Section 6.1 shall be subject to
setoff to the extent of any claims, which Company has against Executive.


6.2    Compensated Termination. If the Executive resigns for Cause or other than
a Change in Control (except for a forced resignation as described in Section
6.3(a)), or is terminated by the Company without Cause, in each case prior to
the expiration of the Employment Period, the Executive's employment hereunder
shall terminate on the Date of Termination and the Executive shall be entitled
to the following:

 

5

--------------------------------------------------------------------------------





(a)    the unpaid portion of Salary due the Executive for the period of time
through the Date of Termination, payable in accordance with the Company's
regular payroll practices;


(b)    a severance cash payment equal to six (6) months of the then current
Annual Base Salary of Executive;


(c)    the product of (I) any Sales Goal Thresholds Shares described in Section
4.2 which Executive can show that he reasonably would have received had
Executive remained in such Executive capacity with the Company through the end
of the calendar year in which occurs Executive’s Date of Termination, multiplied
by (II) a fraction, the numerator of which is the number of days in the calendar
year in which the Date of Termination occurs through the Date of Termination and
the denominator of which is 365, but only to the extent not previously paid;
provided that any payments pursuant to this Section 6.2(c) shall be made within
30 days following the end of the calendar year in which occurs Executive’s Date
of Termination;
 
(d)    all of the shares of restricted common stock described in Section 4.6.1,
which shares of restricted common stock shall be deemed earned and vested, and
any restrictions on such shares of restricted common stock, except as required
by applicable law shall immediately lapse and such shares of restricted common
stock shall become nonforfeitable. The shares of restricted common stock shall
be delivered to Executive within thirty (30) days form the date of termination;


(e)    all of the stock options described in Section 4.6.2, and the number of
stock options equal to six (6) months of and any other Company stock options
granted to Executive, which stock options shall be deemed vested, and any
restrictions on such stock options except as required by applicable law shall
immediately lapse and such stock options shall be fully exercisable in
accordance with the requirements (except continued employment) of the applicable
stock option plans.


(f)    for six (6) months following the Date of Termination, Company shall
continue to provide medical and dental benefits only to Executive on the same
basis as such benefits are provided during such period to the senior executive
officers of Company; provided, however, that if Company’s welfare plans do not
permit such coverage, Company will provide Executive the medical benefits (with
the same after tax effect) outside of such plans; and


(g)    to the extent not theretofore paid or provided, Company shall timely pay
or provide to Executive any other amounts or benefits which Executive is
entitled to receive through the Date of Termination under any plan, program,
policy or practice or contract or agreement of Company and its affiliates,
including accrued vacation to the extent unpaid (such other amounts and benefits
shall be hereinafter referred to as the "Other Benefits").


6.3    Termination Due to Change in Control; Death or Permanent Disability.


(a)    If the Company undergoes a Change in Control (as defined in Section
7(c)), the Executive has 120 days on or following the date of the Change in
Control to terminate his employment under this Agreement pursuant to this
Section 6.3(a); provided, however, that if the Executive is forced to resign,
then Executive shall be entitled to all of the compensation and benefits
described in Section 6.2.


(b)    If the Executive becomes Permanently Disabled (as defined in Section
7(e)) or dies prior to the expiration of the Employment Period, the Executive's
employment hereunder shall terminate on the Date of Termination.


(c)    If the Executive’s employment is Terminated pursuant to either Sections
6.3(a) (except for a forced resignation) or 6.3(b), the Executive or, in the
case of the Executive’s death, the Executive’s beneficiary or other legal
representative, shall be entitled to: (i) the unpaid portion of the Annual Base
salary described in Section 4.1 due the Executive up to the Date of Termination,
which amount shall be payable in accordance with the Company's regular payroll
practices, (ii) the Shares described in Section 4.2, in the Compensation
Committee’s discretion and 4.6.1, to the extent earned and vested, which
restrictions, if any, shall immediately lapse and become nonforfeitable except
as otherwise required by law, (iii) all of the shares of restricted common stock
described in Section 4.6.1, which shares of restricted common stock shall be
deemed earned and vested, and any restrictions on such shares of restricted
common stock, except as required by applicable law shall immediately lapse and
such shares of restricted common stock shall become nonforfeitable; (iv) all of
the stock options described in Section 4.6.2, and the number of stock options
equal to six (6) months of and any other Company stock options granted to
Executive, which stock options shall be deemed vested, and any restrictions on
such stock options except as required by applicable law shall immediately lapse
and such stock options shall be fully exercisable in accordance with the
requirements (except continued employment) of the applicable stock option plans;
and (v) continuation of medical and dental benefits to Executive’s spouse and/or
eligible dependents, if any, for six (6) months, on the same basis as such
benefits are provided during such period to the senior executive officers of
Company; provided, however, that if Company’s welfare plans do not permit such
coverage, Company will provide Executive the medical benefits (with the same
after tax effect) outside of such plans, and (vi) to the extent not theretofore
paid or provided, any unpaid vacation pay or expense reimbursement or other
applicable Other Benefits.
 
 

6

--------------------------------------------------------------------------------


 
6.4    Notice and Date of Termination.


(a)    Any termination of the Executive's employment hereunder by the Company or
the Executive (other than termination due to the Executive's death) shall be
communicated by a written "Notice of Termination" to the other Party in
accordance with Section 11 hereof. A Notice of Termination shall indicate the
specific provision of Section 6 relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated.


(b)    "Date of Termination" shall mean


(i)    If the Executive resigns, the date that the Executive sets forth as his
last day, but not later than thirty (30) days after the date Executive sends the
Notice and, subject to Company’s right to accelerate the Date of Termination to
any earlier date;


(ii)   If the Executive's employment hereunder is terminated by the Company, the
date specified in the Notice of Termination, which shall be such date determined
by the Company; provided, however, that if such termination by the Company is
for Cause, the Date of Termination shall not be earlier than the expiration of
any applicable remedy period and no later than sixty (60) days following the
Notice of Termination;


(iii)          If the Executive's employment hereunder is terminated due to the
Executive becoming Permanently Disabled, the date the Company reasonably
determines that he has become Permanently Disabled;


(iv)          If the Executive's employment hereunder is terminated due to
death, the date of death; or


(v)   If the Executive's employment hereunder is terminated by reason of the
expiration of the Employment Period, the date determined or set forth in Section
1.


6.5    Company’s Rights Not Prejudiced. Notwithstanding anything to the contrary
in this Agreement, any payments or distributions of Shares, restricted common
stock, stock options or Other Benefits of any nature which Company makes to
Executive shall be without prejudice to Company’s rights to assert any claims
that Company has or may have against Executive.


7.      DEFINITIONS. As used in this Agreement, the following terms shall have
the following meanings:


(a)    "Cause," when used by the Executive as the basis for resigning from his
employment hereunder, shall mean: (i) the Company's willful, material breach of
any material obligation of the Company under this Agreement, after giving the
Company notice of such breach and thirty (30) days to cure such breach; or (ii)
the occurrence of a Change in Control (as defined below), subject to Section
6.3(a).


(b)    "Cause," when used by the Company as a basis for terminating the
Executive's employment hereunder, shall mean: (i) the Executive's willful,
material breach of any material obligation of the Executive under this
Agreement, including unreasonable failure or refusal to perform the duties
required of him, after giving the Executive notice of such breach and thirty
(30) days to cure such breach; (ii) any willful misconduct in connection with
his employment that could materially impair the financial condition or
reputation of the Company; or (iii) the Executive's conviction for, or plea of
guilty or nolo contendre (or similar plea) to any criminal offense that is a
felony or includes fraud as an element of the offense.


(c)    "Change in Control" means the following and shall be deemed to occur if
any of the following events occur:


(i)    Any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (a "Person"),
is or becomes the "beneficial owner," as defined in Rule 13d-3 under the
Exchange Act (a "Beneficial Owner"), directly or indirectly, of securities of
the Company representing (i) 20% or more of the combined voting power of the
Company's then outstanding voting securities, which acquisition is not approved
in advance of the acquisition or within thirty (30) days after the acquisition
by a majority of the Incumbent Board (as hereinafter defined) or (ii) 33% or
more of the combined voting power of the Company's then outstanding voting
securities, without regard to whether such acquisition is approved by the
Incumbent Board;
 
 

7

--------------------------------------------------------------------------------


 
(ii)    Individuals who, as of the date hereof, constitute the Board of
Directors (the "Incumbent Board"), cease for any reason to constitute at least a
majority of the Board of Directors, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company's stockholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) shall, for the purposes of this Director
Plan, be considered as though such person were a member of the Incumbent Board
of the Company;


(iii)   The consummation of a merger, consolidation or reorganization involving
the Company, other than one which satisfies both of the following conditions:


(A)    a merger, consolidation or reorganization which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) at least 55% of the combined voting
power of the voting securities of the Company or such other entity resulting
from the merger, consolidation or reorganization (the "Surviving Company")
outstanding immediately after such merger, consolidation or reorganization and
being held in substantially the same proportion as the ownership in the
Company's voting securities immediately before such merger, consolidation or
reorganization, and


(B)    a merger, consolidation or reorganization in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company's
then outstanding voting securities; or


(iv)     The stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or other disposition by the Company
of all or substantially all of the Company's assets.


Notwithstanding the preceding provisions of this Paragraph (c), a Change in
Control shall not be deemed to have occurred if the Person described in the
preceding provisions of this Paragraph (c) is (1) an underwriter or underwriting
syndicate that has acquired any of the Company's then outstanding voting
securities solely in connection with a public offering of the Company's
securities, (2) the Company or any subsidiary of the Company or (3) an employee
stock ownership plan or other employee benefit plan maintained by the Company
that is qualified under the provisions of the Code. In addition, notwithstanding
the preceding provisions of this Paragraph (c), a Change in Control shall not be
deemed to have occurred if the Person described in the preceding provisions of
this Paragraph (c) becomes a Beneficial Owner of more than the permitted amount
of outstanding securities as a result of the acquisition of voting securities by
the Company which, by reducing the number of voting securities outstanding,
increases the proportional number of shares beneficially owned by such Person,
provided, that if a Change in Control would occur but for the operation of this
sentence and such Person becomes the Beneficial Owner of any additional voting
securities (other than through the exercise of options granted under any stock
option plan of the Company or through a stock dividend or stock split), then a
Change in Control shall occur.


(d)    "Disability" means Executive’s absence from his duties with Company on a
full-time basis for 90 days during any consecutive twelve-month period as a
result of incapacity due to mental or physical illness as determined by a
physician selected by Company and acceptable to Executive. If Company determines
in good faith that Executive’s Disability has occurred during the Employment
Period, it may give Executive written notice in accordance with Section 6.4(a)
of this Agreement of its intention to terminate Executive’s employment. In such
event, Executive’s employment shall terminate effective on the thirtieth (30th)
day after Executive’s receipt of such notice (the "Disability Effective Date"),
unless, within the thirty (30) days after such receipt, Executive shall have
been cleared by the physician to return to work and has returned to full-time
performance of his duties.


(e)    "Permanently Disabled" shall mean when, and only when, the Executive is
unable, by reason of illness or accident, to perform, for a continuous 180-day
period, the material elements of his duties hereunder, and the Company has
reasonably determined, based upon medical documentation, that the Executive for
such reason is unlikely to be able to resume such duties in the foreseeable
future.


8.    ASSIGNMENT. Executive shall not have the right to assign or delegate his
rights or obligations hereunder, or any portion thereof, to any other person.


9.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its conflict
of laws principles to the extent that such principles would require the
application of laws other than the laws of the State of Florida. Venue for any
action brought hereunder shall be exclusively in Broward County, Florida and the
parties hereto waive any claim that such forum is inconvenient.
 
 

8

--------------------------------------------------------------------------------


 
10.    ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter, except for the items
carried forth and described in Section 4.6 hereinabove related to the Prior
Agreement. This Agreement may not be modified in any way unless by written
instrument signed by both the Company and the Executive.


11.    NOTICES. All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Company, addressed to its General Counsel and Corporate
Secretary at Quorum Business Center, Deerfield Beach, Florida 33442 with a copy
to Sader & LeMaire, P.A., 1901 West Cypress Creek Road, Suite 415, Fort
Lauderdale, Florida 33309, Attention: Robert L. Sader, Esquire, and (ii) if to
the Executive, to his address as reflected on the payroll records of the
Company, or to such other address as either party hereto may from time to time
give notice of to the other.


12.    BENEFITS; BINDING EFFECT. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.


13.    SEVERABILITY. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect  the
enforceability of the remaining portions of this Agreement or any part thereof.
If any invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.


14.    WAIVER. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.


15.    CONSTRUCTION. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing the
drafting hereof, each party having been given the opportunity to be represented
by counsel of their choice in connection with the negotiation of this Agreement.


16.    SECTION HEADINGS. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


17.    SINGULAR, PLURAL; GENDER. Whenever used herein, nouns in the singular
shall include the plural, and the masculine pronoun shall include the feminine
gender.


18.    NO THIRD PARTY BENEFICIARY. Nothing expressed or implied in this
Agreement is intended or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.


19.    EMPLOYEE HANDBOOK; OTHER INSTRUMENTS. The provisions of this Agreement
shall, to the extent of any conflict, supercede and take precedence over any
provisions of the Company’s employee handbook, as it exists from time to time,
or any other existing or future agreements or instruments pertaining to or
governing the rights and obligations of the parties to one another insofar as
permissible under applicable laws.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.





WITNESS     IFT CORPORATION         /s/ Donna P. Degnen   By /s/ Richard J.
Kurtz

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Name: Richard J. Kurtz      

--------------------------------------------------------------------------------

    Title: Chairman of the Board      

--------------------------------------------------------------------------------

 

WITNESS               /s/ Sharmeen Hugue   By /s/ Michael T. Adams

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Name: Michael T. Adams                            

 
 
9

--------------------------------------------------------------------------------


